Citation Nr: 1325628	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  06-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right leg disability.  

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for bilateral eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew an August 2006 request for a Board hearing in September 2006.  The Board remanded matters to the RO in September 2012. 

The issue of service connection for eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for right leg disability in August 1994.  The Veteran did not appeal, and no additional evidence was received within 1 year of the determination.

2.  Since the final August 1994 decision denying service connection for right leg disability, evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim has not been received.  

3.  The Veteran's current back disability - minimal spondylosis of the lumbar spine - was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to any incident of service.  



CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying service connection for right leg disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The criteria to reopen the claim for service connection for right leg disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection for back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in March 2005, July 2005, and January 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the claims have been denied and so any effective date and degree of disability issues are moot.  If any necessary notice was not provided prior to the February 2006 adjudication, such timing error was cured by subsequent adjudication in June 2006 and March 2007.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations for the back disability claim were conducted in May 2011 and April 2013.  They are adequate as they contain all information necessary to render a fair and impartial determination regarding the claim.  A VA examination is not necessary for the right leg disability claim as it has not been reopened.  38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran asserts that there are missing service treatment records showing treatment for a right leg injury.  However ,the records repository forwarded all available service records in April 1994, and indicated in May 2013 that no additional records were found.  No further duty to assist is present at this time.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was 

Right leg

The RO denied service connection for right leg disability in August 1994.  The Veteran was notified of this decision and of his appellate rights by letter dated in August 1994.  He did not appeal and no evidence was received within 1 year.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO concluded that service connection was not warranted for an injury of the right leg because service treatment records contained no evidence of treatment for such.  Moreover, there was no diagnosis shown of a current right leg disability.  

At the time of the August 1994 decision, the Veteran had claimed that he fell on his right leg in 1986, and that he had right leg problems currently.  There were no service treatment records showing treatment for or a right leg injury.  Moreover, there was no diagnosis of a post-service right leg disease or injury.  

Since then, additional evidence has been submitted.  In January 2005 and August 2006, the Veteran explained details of an in-service right leg injury and indicated that he still had problems with his right leg, which he indicated was fractured in service.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The evidence submitted since the final August 1994 decision denying service connection for right leg disability is cumulative.  It adds nothing new to the record that was not known in August 1994.  The statements from the Veteran since he applied to reopen his claim in January 2005 are cumulative of evidence previously considered, to the effect that he had leg problems in service and currently.  Since new and material evidence has not been received concerning the claim, the claim may not be reopened and remains denied.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The Veteran may always request that his claim be reopened in the future.  It is necessary that he submit new and material evidence to reopen the claim, such as medical evidence of current right leg disability, statements from individuals who had knowledge of the claimed inservice injury, etc.  

Back

Service treatment records shown complaints of back pain on and off for 2 years in January 1983, with intermittent weakness in the lumbosacral region.  X-rays to rule out pathology were normal.  In September 1985, the Veteran complained of occasional momentary low back pain when he stepped on uneven ground.  There had been no injuries.  A low back and spine examination were normal.  Reassurance and Williams flexion exercises were prescribed.  

October 2006 private medical records indicate that the Veteran wanted X-rays done on his back.  He indicated that he had an injury and that he had a problem for some time.  The assessment was chronic back pain, and Naproxen was prescribed then and in January 2007; on the later visit, he stated that it worked good on back pain.  

On VA examination in May 2011, the Veteran's claims folder and all available records were reviewed.  Electronic records showed a request for a self back brace, and that the Veteran had had low back pain but that no examination or X-rays were done.  Later, he requested a foam mattress.  The Veteran related that in service, he was sitting on the back of a truck and would get some discomfort in his back, but he described no injury to his back.  Wearing web gear in service would result in some back discomfort sitting in the back of the truck.  If he loosened the web belt, the discomfort would go away.  He had previously been treated with medications as well as ointment.  He reported treatment since service discharge.  After examination and X-rays, the impression was minimal spondylosis, consistent with the Veteran's age and past history.  The examiner reviewed the January 1983 and September 1985 service treatment records and noted that the Veteran had been in service thereafter until October 1989 with no further low back complaints, and that there was no history of an injury in service.  Based on all the available evidence, it was less likely than not that the Veteran's current back condition was in any way associated with the Veteran's service, and there was no  evidence of any chronic ongoing conditions associated with service.  The current minimal spondylosis of the lumbar spine was more consistent with age acquired changes. 

Another VA examination was done in April 2013.  Information related at the time of the prior VA examination was similar, and the Veteran's claims folder was reviewed.  Afterwards, the examiner concluded that the Veteran's current back disorder less likely than not had its onset during service and was not related to any in-service disease, injury, or complaints, including those documented in January 1983 and September 1985 service treatment records.  The rationale was that there was no evidence of a chronic back problem during service or following separation, and no incident to justify trauma or injury to cause a long term problem.  The back pain and spondylosis were most likely related to aging as per medical literature and it was a condition to expect in an individual of the Veteran's age.  The examiner noted that lumbar spondylosis was often a result of osteoarthritis or bone spurs that form because of aging.  

Based on the evidence, the Board concludes that service connection is not warranted for back disability.  The only one currently shown is lumbar spondylosis.  According to a preponderance of the evidence including the service treatment records and the 2 VA examination reports mentioned above, it was not manifest in service, and the 2 VA examination reports indicate that it is unrelated to service and explain why.  There is no evidence that it was manifest to a degree of 10 percent within 1 year of separation and so the presumption of service incurrence for arthritis manifest to a degree of 10 percent within 1 year of separation does not apply.  

As for continuity since service, this is not shown.  The Veteran's back examination was normal in September 1985 and no back complaints were reported between September 1985 and service separation, and so it is doubtful because of this and also because of the VA medical opinions rendered that a chronic disease existed in service.  Moreover, the first documented back complaints post-service are shown in 2006, which was 17 years post-service.  At that time, the Veteran indicated that he had had a problem only for some time, without reporting continuity since service, and aging which it has been attributed to had occurred in the interim since service.  

While the Veteran may feel that his current back disorder is related to service, he is not competent to indicate this, as a layperson, in this type of case.  Medical evidence is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

New and material has not been received to reopen the claim for service connection for right leg disability.  Service connection for back disability is not warranted.  To this extent, the appeal is denied.


REMAND

The Board remanded the case to the RO in September 2012 for medical opinions regarding eye disorders.  The examination reports which were obtained as a result of the remand are insufficient for the Board to render a decision on the claim, as there is no medical opinion of record on the matter of whether the Veteran's corneal abrasion in July 2010 was related to any incident of service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of the corneal abrasion found on VA evaluation in July 2010.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the corneal abrasion shown on VA evaluation in July 2010 had its onset during active service or is related to any in-service disease, injury, or event, including gas chamber exposure to gas (which should be accepted as having occurred in service).  The examiner should provide a rationale for the opinion.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for eye disability.  The Veteran and his representative should be furnished a supplemental statement of the case addressing this issue if it remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


